Citation Nr: 0100149	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-20 234	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines



THE ISSUE

Basic eligibility for nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran had service in the Philippines from December 1943 
to January 1945, recognized guerrilla service from January 
1945 to November 1945, and had subsequent regular Philippine 
Army service in November 1945.

FINDING OF FACT

The United States Army has certified that the veteran had 
service in the Philippines from December 1943 to January 
1945, recognized guerrilla service from January 1945 to 
November 1945, and had subsequent regular Philippine Army 
service in November 1945.


CONCLUSION OF LAW

The veteran is ineligible for VA pension benefits, as he does 
not have the requisite type of service for which these 
benefits are paid. 38 U.S.C.A. §§ 107, 1521 (West 1991 & 
Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the statutory structure set up by the Congress of the 
United States, the Secretary of the VA is authorized to pay a 
non service-connected disability pension to veterans who had 
active service during a period of war.  38 U.S.C.A. § 1521(a) 
and (j).  A separate section of Title 38 states in pertinent 
part:

Service before July 1, 1946, in the 
organized military forces of the 
Government of the Commonwealth of the 
Philippines, while such forces were in 
the service of the Armed Forces of the 
United States pursuant to the military 
order of the President dated July 26, 
1941, including among such military 
forces organized guerrilla forces under 
commanders appointed, designated, or 
subsequently recognized by the Commander 
in Chief, Southwest Pacific Area, or 
other competent authority in the Army of 
the United States, shall not be deemed to 
have been active military, naval, or air 
service for the purposes of any law of 
the United States conferring rights, 
privileges, or benefits upon any person 
by reason of the service of such 
person...  38 U.S.C.A. § 107(a).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veteran's 
Appeals) has interpreted this provision as follows:

Section 107(a) [38 U.S.C.A. § 107(a) 
(West 1991)] renders a member of the 
Philippine Army and guerrilla forces who 
served before July 1, 1946, ineligible 
for non-service connected U.S. Veterans 
benefit.  Fonseca v. Derwinski, 2 Vet. 
App. 54, 55 (1992).

According to the United States Army records contained in the 
veteran's claims file, he served with the organized military 
forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946.  In adjudicating 
entitlement to VA benefits, the VA is bound by the 
certification from the Department of the Army regarding the 
nature of the veteran's service.  38 C.F.R. § 3.203 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The veteran did not serve in the United States military in 
any other capacity or at any other time.  As this recognized 
service is not deemed to be active service under the enabling 
legislation, the veteran is ineligible for VA pension 
benefits.




ORDER

The veteran is ineligible for VA pension benefits and the 
appeal is denied.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

